                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

WENDELL LEONARD CRUSE,

                Plaintiff,

                                                         Civil Action 2:19-cv-02770
                                                         Judge Michael H. Watson
         v.                                              Chief Magistrate Judge Elizabeth P. Deavers


SGT. “JOHN” MONTROSE, et al.,

                Defendants.


                  INITIAL SCREEN REPORT AND RECOMMENDATION

         Plaintiff, a resident at Franklin County Community Based Correctional Facility

(“FCCBCF”)1 who is proceeding without the assistance of counsel, brings this action against

Defendants Sgt. “John” Montrose, “Major Turner,” and “Unknown Techcare Employees.” (ECF

No. 1.) The Court previously granted Plaintiff’s Motion for Leave to Proceed in forma pauperis.

(ECF No. 6.) This matter is now before the Court for an initial screen of Plaintiff’s Complaint as

required by 28 U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of

Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the following

reasons, it is RECOMMENDED that the Court DISMISS this action in its entirety.



1
    Per the Ohio Department of Rehabilitation & Correction’s website, “[a]ll residents are
    sentenced to the FCCBCF by the Franklin County Common Pleas judges and are felony level
    offenders who are eligible to be sentenced to prison. The FCCBCF is a prison diversion
    program that provides effective education and treatment services to residents.”
    https://www.drc.ohio.gov/franklin-cbcf (last visited August 12, 2019).
                                                    I.

         Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

         (2) Notwithstanding any filing fee, or any portion thereof, that may have been
         paid, the court shall dismiss the case at any time if the court determines that--

                        *      *       *

                (B) the action or appeal--

                (i) is frivolous or malicious;

                (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

         To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the


1
    Formerly 28 U.S.C. § 1915(d).

                                                    2
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se ain complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th

Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient

treatment, however, has limits; “‘courts should not have to guess at the nature of the claim

asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).




                                                   3
                                                  II.

        Plaintiff’s Complaint includes three counts: “denial of access to the court,” “denial of

medical care,” and “cruel and unusual punishment.” The Undersigned will address each count in

turn.

        A. Denial of Access to the Court

        Plaintiff alleges that he sent a request to use the facility law library and that Defendant

Montrose “sent Plaintiff a ‘call card’ response; stating that in his opinion, and based upon facility

policy; Plaintiff had not shown a sufficient need to use the facility law library and denied

Plaintiff’s request.” (ECF No. 1, at PAGEID # 3.) Plaintiff further alleges that he “was forced to

plead guilty to the charges contained in the indictment due to a complete lack of knowledge of

basic defenses available concerning the sufficiency of the indictment, lack of witnesses with

personal knowledge of the alleged incident and the provenance and chain of custody of video

evidence.” (Id.)

        “Essentially, a claim for denial of access to the courts has unique pleading requirements:

a plaintiff must plead a case within a case, alleging the law and facts sufficient to establish both

the interference with his access to the courts, and the non-frivolous nature of the claim that was

lost.” Brown v. Matauszak, 415 F. App’x 608, 612 (6th Cir. 2011). Here, Plaintiff has failed to

satisfy this pleading requirement. To state a claim for denial of access to the courts, a plaintiff

must allege actual injury, “i.e., the loss of or interference with a non-frivolous, constitutionally

protected claim.” Combs v. Bunting, No. 2:15-cv-00702, 2016 WL 98596, at *6 (S.D. Ohio Jan.

8, 2016) (citations omitted). A plaintiff must

        demonstrate that the alleged shortcomings in the library or legal assistance program
        hindered his efforts to pursue a legal claim. He might show, for example, that a
        complaint he prepared was dismissed for failure to satisfy some technical
        requirement which, because of deficiencies in the prison’s legal assistance

                                                  4
        facilities, he could not have known. Or that he had suffered arguably actionable
        harm that he wished to bring before the courts, but was so stymied by inadequacies
        of the law library that he was unable even to file a complaint.

Lewis v. Casey, 518 U.S. 343, 351 (1996). A plaintiff “must also show that the restricted access

is not due to prison regulations ‘reasonably related to legitimate penological interests.’” Bennett

v. Mohr, No. 2:14-cv-1450, 2017 WL 3053810, at *3 (S.D. Ohio July 19, 2017) (citing Lewis,

518 U.S. at 361 (“The district court made much of the fact that lockdown prisoners routinely

experience delays in receiving legal materials or legal assistance, some as long as 16 days, but so

long as they are the product of prison regulations reasonably related to legitimate penological

interests, such delays are not of constitutional significance, even where they result in actual

injury.”). Here, Plaintiff’s broad statement regarding the effects of his inability to access the

facility law library does not meet this threshold. As the United States Court of Appeals has

stated, “[w]e are concerned with a right of access to the courts, not necessarily to a prison law

library. There is no claim made here that any particular prisoner was actually impeded in his

access to the courts.” Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985) (emphasis in

original).

        Furthermore, regarding Defendant Montrose, all Plaintiff alleges is that he responded to

Plaintiff’s request to use the facility law library. (ECF No. 1, at PAGEID # 3.) Plaintiff does not

allege any specific wrongful conduct by Defendant Montrose. Plaintiff’s limited assertion,

therefore, does not support any claim arising under 42 U.S.C. § 1983 against Defendant

Montrose. See Leach v. Shelby Co. Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989) (providing that

a party cannot be held liable under Section 1983 unless the party personally participated in, or

otherwise authorized, approved or knowingly acquiesced in, the allegedly unconstitutional

conduct); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984) (stating that, “[a]t a minimum a



                                                  5
[Section] 1983 plaintiff must show that a supervisory official at least implicitly authorized,

approved, or knowingly acquiesced in the unconstitutional conduct”).

       B. Denial of Medical Care

       Plaintiff alleges the following regarding denial of medical care:

       On or around April 25, Plaintiff started experiencing severe pain in his right
       shoulder which had been dislocated in a car accident. Plaintiff sent numerous call
       cards and filed numerous grievances seeking to see the doctor. (see Exhibit B and
       C).

       Plaintiff[’s] requests were continuously ignored or delayed and one occasion,
       Plaintiff was told by an unknown Deputy and the Nurse that Plaintiff might be seen
       quicker If; “everyone did not have to spend time reading all the call cards and
       grievances you file”

       Plaintiff suffered grievous pain and emotional and mental distress and mental
       anguish through the inactions of Defendants.

(ECF No. 1, at PAGEID # 4.) Plaintiff makes no mention of any of the Defendants regarding

denial of medical care. He does not allege that any Defendant he has named in this lawsuit had

anything to do with denying him treatment. Plaintiff, therefore, fails to state a claim for denial of

medical care against any of the Defendants. Combs, 2016 WL 98596 at *5 (finding that Plaintiff

failed to state a claim against defendant because there was “no allegation that this defendant

encouraged or otherwise participated in the alleged denial of medical services[.]”).

       C. Cruel and Unusual Punishment

       Plaintiff alleges that he has been provided an “insufficent [sic] amount of food, each and

every meal, to meet the USDA minimum amount of calorie intake for adult males[,]” that he has

been “force[d] to survive on a subsistence diet; consisting of minute portions of food[,]” and that

he has “suffered severe hunger; emotional anguish and emotional and mental distress and

grievous injury[.]” (ECF No. 1, at PAGEID # 5.) Once again, Plaintiff fails to mention how any




                                                 6
of the named Defendants participated or condoned this alleged cruel and unusual punishment,

which makes the claim subject to dismissal.

       In any event, Plaintiff has failed to plead a cognizable constitutional claim. “The Eight

Amendment requires prison officials to provide inmates with a diet that is nutritionally adequate

for the maintenance of normal health.” Adams v. Hardin Cnty Detention Ctr., No. 3:16-cv-p29-

crs, 2016 WL 2858911, at *6 (W.D. Ky. May 16, 2016) (citing Clark-Murphy v. Foreback, 439

F.3d 280, 292 (6th Cir. 2006) & Cunningham v. Jones, 567 F.2d 653, 656 (6th Cir. 1977)).

“Food served to inmates need not be appetizing. The Eighth Amendment merely requires . . .

that it be adequate to meet an inmate’s essential nutritional needs.” Heinz v. Teschendorf, No.

05-cv-73470, 2006 WL 2700813, at *8 (E.D. Mich. Sept. 19, 2006) (citation omitted).

       The United States Court of Appeals for the Sixth Circuit has consistently held that “[t]o

establish an Eighth Amendment violation, the plaintiff must show that the defendant acted with

deliberate indifference to his basic needs.” Cardinal v. Metrish, 564 F.3d 794, 801 (6th Cir.

2009); see also Watkins v. City of Battle Creek, 273 F.3d 682, 686 (6th Cir. 2001). Unnecessary

and deliberate withholding of food “that is essential to normal health can constitute the deliberate

indifference to medical needs that violates the Eighth Amendment.” Cardinal, 564 F.3d at 801.

In his Complaint, however, Plaintiff fails to indicate that the portions of food being served at

FCCBCF are so small that they would create a substantial risk of serious harm to his health and

safety. Nor does Plaintiff allege that Defendants have actively withheld meals from him. (See

ECF No. 1.) Indeed, the only specificity in his Complaint regarding the food served to him

comes from two Inmate Call Cards that Plaintiff attaches to his Complaint. (ECF No. 1, at

PAGEID # 9 (“Today For dinner I had one chicken sandwich, 2 spoonful of pineapple and 3

spoonfuls of macaroni salad.”); # 10 (“I received one hotdog [illegible handwriting.]”).)



                                                 7
       The Undersigned concludes that Plaintiff’s allegations regarding the food served by

FCCBCF fail to state an Eighth Amendment claim because he does not sufficiently indicate that

his physical health has been harmed by the meal plan beyond his own bare allegations. See

Adams, 2016 WL 2858911 at *6. Furthermore, Plaintiff fails to “make specific allegations

regarding the number of meals served per day, the content of those meals, how much weight [if

any, he has] actually lost, and whether [his] current weight would still be considered healthy

based upon [his] height.” Id.

       D. Defendants Major Turner and Unknown Techcare Employees

       Plaintiff’s Complaint does not include any allegations related to Defendant Major Turner

or Defendants “Unknown Techcare employees.” (See ECF No. 1.) The only place these

defendants appear is in Plaintiff’s handwritten case caption on his Complaint. (Id.)

Accordingly, because his Complaint fails to include any factual matter regarding a claim for

relief against these Defendants, Plaintiff’s Complaint, therefore, fails to state a claim to relief

that is plausible on its face. See Iqbal, 556 U.S. at 678; Gilmore v. Corrections Corp. of Am., 92

F. App’x 188, 190 (6th Cir. 2004) (“Merely listing names in the caption of the complaint and

alleging constitutional violation in the body of the complaint is not enough to sustain recovery

under § 1983.”) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)); Kister v. Henry,

No. 2:12-cv-119, 2014 WL 12770095, at *11 (S.D. Ohio March 13, 2014) (finding plaintiff

failed to assert a § 1983 claim against John and Jane Does 1-27 given that he failed to indicate

their involvement in the violation of his constitutional rights).

                                                 III.

       For the reasons explained above, it is RECOMMENDED that Plaintiff’s Complaint be

DISMISSED in its entirety. It is FURTHER RECOMMENDED that the Court certify



                                                   8
pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an appeal of any Order

adopting this Report and Recommendation would not be taken in good faith and therefore deny

Plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th

Cir. 1997).

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal

the district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding

that defendant waived appeal of district court’s denial of pretrial motion by failing to timely

object to magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .” (citation

omitted)).



                                                   9
Date: August 14, 2019   /s/ Elizabeth A. Preston Deavers_________
                        ELIZABETH A. PRESTON DEAVERS
                        CHIEF UNITED STATES MAGISTRATE JUDGE




                        10
